 1

 2                               UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                   ***
 5    PETER MWITHIGA,                                      Case No. 2:18-cv-00768-GMN-CWH
 6                           Plaintiff,
                                                           ORDER
 7          v.
 8    UBER TECHNOLOGIES, INC.,
 9                           Defendant.
10

11          Presently before the court is defendant Uber Technologies, Inc.’s Motion for Temporary

12   Stay of Discovery Pending Resolution of Defendant’s Motion to Compel Arbitration and Motion

13   to Extend Discovery Deadline (ECF Nos. 31, 32), filed on October 31, 2018. Plaintiff Peter

14   Mwithiga filed a response (ECF No. 33) on November 5, 2018. Uber filed a reply (ECF No. 34)

15   on November 12, 2018.

16          Also before the court is the parties’ stipulation to extend discovery (ECF No. 35), filed on

17   November 30, 2018.

18   I.     BACKGROUND

19          The parties are familiar with the facts of this case and the court will not repeat them here

20   except where necessary. Mwithiga is an Uber driver. He brings nine claims against Uber in this

21   lawsuit, all of which Uber asserts are subject to an arbitration agreement. Uber filed a motion to

22   compel arbitration that is currently pending before the United States district judge assigned to this

23   case. (Mot. to Compel (ECF No. 10).) Uber now moves for a temporary stay of discovery

24   pending the court’s decision on the motion to compel arbitration, arguing the parties’ arbitration

25   agreement divests this court of jurisdiction over Mwithiga’s claims. Uber also moves to extend

26   the discovery deadlines in this case pending the court’s decision on the motion to compel

27   arbitration. Mwithiga responds that the arbitration agreement does not apply and that there is not

28   good cause to extend discovery.
 1   II.    ANALYSIS

 2          The Federal Rules of Civil Procedure do not provide for automatic stays of discovery

 3   when a potentially dispositive motion is pending. Skellercup Indus. Ltd. v. City of L.A., 163

 4   F.R.D. 598, 600-01 (C.D. Cal 1995) (stating that a stay of discovery is directly at odds with the

 5   need for expeditious resolution of litigation). Thus, the fact that a dispositive motion is pending

 6   is not “a situation that in and of itself would warrant a stay of discovery.” Turner Broad. Sys.,

 7   Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997) (quotation omitted). Nor does the

 8   fact that “discovery may involve some inconvenience and expense” automatically warrant a stay

 9   of discovery. Id. Rather, the court weighs Rule 1’s directive that the Federal Rules of Civil

10   Procedure must “be construed and administered to secure the just, speedy, and inexpensive

11   determination of every action” against “the underlying principle that a stay of discovery should

12   only be ordered if the court is convinced that a plaintiff will be unable to state a claim for relief.”

13   Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). The party seeking the stay

14   “carries the heavy burden of making a ‘strong showing’ why discovery should be denied.”

15   Turner Broad. Sys., Inc., 175 F.R.D. at 556.

16          In determining whether to stay discovery, the court considers whether (1) the pending

17   motion is potentially dispositive of the entire case or at least dispositive of the issue on which

18   discovery is sought, and (2) the pending potential dispositive motion can be decided without

19   additional discovery. Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife, 288 F.R.D. 500,

20   506 (D. Nev. 2013). This analysis requires the court to take a “preliminary peek” at the merits of

21   the pending dispositive motion. Tradebay, 278 F.R.D. 597 at 603. It is within the court’s broad

22   discretion to control discovery to determine whether a stay of discovery is appropriate. Little v.

23   City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988).

24          Here, the court took a “preliminary peek” at the motion to compel arbitration and finds

25   that Uber made the strong showing necessary to support the requested stay of discovery. If the

26   motion to compel arbitration is granted, it will be dispositive of the pending claims in this case.

27   Additional discovery is not required for the court to determine whether the parties agreed to

28   submit this dispute to arbitration. If this case is subject to arbitration, the discovery likely would


                                                   Page 2 of 3
 1   be less expensive and more efficient, which promotes Rule 1’s directives that cases be determined

 2   in a just, speedy, and inexpensive manner. The court in its discretion therefore will grant Uber’s

 3   motion to stay discovery.

 4   III.   CONCLUSION

 5          IT IS THEREFORE ORDERED that Uber’s motion to stay discovery (ECF No. 31) is

 6   GRANTED.

 7          IT IS FURTHER ORDERED that discovery is temporary stayed pending the court’s

 8   decision on Uber’s motion to compel arbitration (ECF No. 10). If the motion to compel

 9   arbitration is denied, the parties must meet and confer and file a proposed discovery plan and

10   scheduling order with 21 days of the court’s order.

11          IT IS FURTHER ORDERED that Uber’s motion to extend discovery (ECF No. 32) is

12   DENIED as moot.

13          IT IS FURTHER ORDERED that the parties’ stipulation to extend discovery (ECF No.

14   35) is DENIED as moot.

15

16          DATED: December 4, 2018

17

18

19                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
